     Case 3:18-cv-01122-AGS Document 131 Filed 06/14/21 PageID.7339 Page 1 of 4



 1                               UNITED STATES DISTRICT COURT
 2                             SOUTHERN DISTRICT OF CALIFORNIA
 3   John Henry YABLONSKY,                                  Case No.: 18-cv-1122-AGS
 4                                         Plaintiff,       ORDER DENYING PLAINTIFF’S
                                                            REQUEST FOR PRELIMINARY
 5   v.
                                                            INJUNCTION (ECF 120)
 6   CALIFORNIA DEPARTMENT OF
 7   CORRECTIONS & REHABILITATION,
 8   et al.,
 9                                      Defendants.
10
11             Plaintiff Yablonsky requests a preliminary injunction (1) for law-library access and
12   (2) for defendants to “stop retaliating.” (ECF 120, at 5.)
13                                          BACKGROUND
14             According to Yablonsky, between August 3, 2019, and September 5, 2019, he was
15   only allowed a total of five hours1 of law-library access, although his status as a Priority
16   Library User entitled him to four hours each week. (Id. at 2-3.) Plaintiff’s limited access
17   allegedly hindered his ability to respond to (1) a Report and Recommendation issued in
18   this case on August 21, 2019, with objections due September 4, 2019, and (2) another order
19   in Yablonsky v. Canty, No. E068775, 2019 WL 3492488 (Cal. Ct. App. Aug. 1, 2019). (Id.
20   at 3.) Yablonsky further alleges that in February 2021, defendants reduced his total library
21   access to ten hours, or “less than half” of what he was entitled to. (Id. at 4.) Finally,
22   Yablonsky contends that in March 2019, defendants “refused four more hours” of library
23   access. (Id.)
24
25
     1
       Elsewhere in the motion, Yablonsky claims he was “only allowed two hours of access,”
26   but then he later writes that “plaintiff had only two ½ hours of access.” (ECF 120, at 3
27   (emphasis added).) But according to a log submitted by defendants, Yablonsky had two
     2.5-hour timeslots on August 30, 2019, for a total of five hours between August 3, 2019,
28   and September 5, 2019. (ECF 126-2, at 9.)
                                                        1
                                                                                       18-cv-1122-AGS
     Case 3:18-cv-01122-AGS Document 131 Filed 06/14/21 PageID.7340 Page 2 of 4



 1                                          DISCUSSION
 2         “In any civil action with respect to prison conditions,” a prisoner may move for, and
 3   “the court may enter a temporary restraining order or an order for preliminary injunctive
 4   relief.” 18 U.S.C. § 3626; see also Burnett v. Dugan, 618 F. Supp. 2d 1232, 1234 (S.D.
 5   Cal. 2009). A preliminary injunction is “an extraordinary remedy that may only be awarded
 6   upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def.
 7   Council, Inc., 555 U.S. 7, 22 (2008) (internal citation omitted).
 8         As a threshold requirement, a plaintiff requesting preliminary relief must
 9   demonstrate “a relationship between the injury claimed in the motion for injunctive relief
10   and the conduct asserted in the underlying complaint.” Pac. Radiation Oncology, LLC v.
11   Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015). The relief requested here is for law-
12   library access and for defendants to “stop retaliating.” In plaintiff’s second amended
13   complaint, his access-to-courts claim has been dismissed. (See ECF 79, at 2-6.) But his
14   retaliation and free-speech claims remain, and he specifically contends that defendants
15   “order[ed] the reduction of plaintiff[’s] access into the law library, [t]o get even for
16   appeal[l]ing their misconduct[].” (ECF 62, at 80.) So, the Court finds there is a nexus
17   between the complaint and the relief requested in the motion.
18         Turning to the merits, a plaintiff seeking a preliminary injunction must establish
19   (1) “that he is likely to succeed on the merits”; (2) “that he is likely to suffer irreparable
20   harm in the absence of preliminary relief”; (3) “that the balance of equities tips in his
21   favor”; and (4) “that an injunction is in the public interest.” Winter, 555 U.S. at 20.
22   A.    Likelihood of Success on the Merits
23         Plaintiff’s underlying claims are for retaliation and free speech. Beyond reiterating
24   the allegations in his second amended complaint (see ECF 130, at 4), Yablonsky provides
25   no arguments or evidence addressing the likelihood of success on either of these claims.
26   (See generally ECF 120; ECF 130.) The Court nonetheless conducts a cursory examination
27   of his chances of success on the merits.
28

                                                   2
                                                                                      18-cv-1122-AGS
     Case 3:18-cv-01122-AGS Document 131 Filed 06/14/21 PageID.7341 Page 3 of 4



 1         1.     Retaliation
 2         In the prison context, a viable First Amendment retaliation claim must contain five
 3   elements: “(1) An assertion that a state actor took some adverse action against an inmate
 4   (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled the
 5   inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably
 6   advance a legitimate correctional goal.” Allen v. Miller, 815 F. App’x 185, 186 (9th Cir.
 7   2020) (citing Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)).
 8         Yablonsky does not satisfy elements two and five. For element two—that these
 9   adverse actions took place because of his appeals—plaintiff mostly makes conclusory
10   statements about retaliatory intent. (See ECF 62, at 30 (“[A]s a result of plaintiff[’s]
11   appeals[,] plaintiff[’s] access was restricted and terminated.”).) Yablonsky only provides
12   evidence of intent in one instance: when “ISU officer Pickett” removed plaintiff’s legal
13   notes from his cell, plaintiff “asked why this was being do[ne].” (Id. at 31.) “Staff [P]ickett
14   then asked plaintiff [if he had] filed an appeal,” and Yablonsky “answered he had.” (Id.)
15   “Pickett suggested ‘THAT MAY BE THE REASON’ then removed all of the remainder
16   of plaintif[f’s] legal research.” (Id.) But Pickett has not been served in this case, and
17   Yablonsky’s allegation that defendant McGuire (who has been served) had any connection
18   with this event is speculative and conclusory. (See id. at 32.)
19         Yablonsky also fails to demonstrate element five, that defendants’ actions did not
20   reasonably advance a legitimate correctional goal. He claims that the prison staff did “not
21   once offer[] [a] genuine pen[o]logical excuse for their actions.” (Id. at 25.) But it’s plaintiff
22   who “bears the burden of pleading and proving the absence of legitimate correctional goals
23   for the conduct of which he complains.” See Pratt v. Rowland, 65 F.3d 802, 806 (9th
24   Cir. 1995). Again, Yablonsky offers no proof beyond conclusory statements. (See ECF 62,
25   at 22 (“THERE ARE NO L[E]GITIMATE PEN[O]LOGICAL EXCUSES FOR THESE
26   AC[]TS.”).) So, absent a showing of elements two and five, plaintiff fails to demonstrate a
27   likelihood of success on his retaliation claim.
28

                                                    3
                                                                                        18-cv-1122-AGS
     Case 3:18-cv-01122-AGS Document 131 Filed 06/14/21 PageID.7342 Page 4 of 4



 1         2.     Free Speech
 2         Yablonsky’s free-speech claim is not discrete, but rather subsumed within his
 3   retaliation claim. In his second amended complaint, under his free-speech cause of action,
 4   plaintiff alleges that “defendants . . . took actions against plaintiff . . . to stop, frustrate,
 5   chill, [and] prevent plaintiff[’s] exercise of free speech when he filed appeals.” (Id. at 84
 6   (emphasis added).) So, the same likelihood-of-success analysis applies.
 7   B.    Irreparable Harm
 8         “Because it is a threshold inquiry, when a plaintiff has failed to show the likelihood
 9   of success on the merits,” the Court “need not consider the remaining three Winter
10   elements.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (internal quotes and
11   citation omitted). But plaintiff also fails to demonstrate irreparable harm. The library-
12   appointment log shows that in February 2021, Yablonsky received 8-10 hours of law-
13   library access, and between 16-18 hours in March 2021. (See ECF 126-2, at 12-13.) During
14   this period, plaintiff filed several timely motions and responses. (See, e.g., ECF 101;
15   ECF 107; ECF 109; ECF 112.) So, there is no evidence of ongoing harm, much less
16   irreparable harm, in the absence of preliminary relief.
17                                          CONCLUSION
18         Because plaintiff fails to demonstrate a likelihood of success on the merits or any
19   irreparable harm, his request for preliminary injunctive relief is DENIED.
20   Dated: June 14, 2021
21
22
23
24
25
26
27
28

                                                    4
                                                                                        18-cv-1122-AGS
